     Case 4:12-cr-00081-WTM-CLR Document 37 Filed 03/05/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


UNITED STATES    OF AMERICA


V.                                            CASE NO. CR412-81


CHRISTOPHER CHRIST,

       Defendant.



                                ORDER


      Recognizing the sensitive nature of the information contained

therein, and pursuant to the Defendant's motion to seal Exhibit 3

to his motion to reduce sentence (Doc. 35), the Defendant's motion

(Doc. 36) is hereby GRANTED, and the Clerk is directed to SEAL

Exhibit 3 with access limited to the parties and the Court until

further Order of this Court.


      SO ORDERED this 7^-" day of March 2021.



                                   WILLIAM T. MOORE,
                                   UNITED STATES   DISTRICT   COURT
                                   SOUTHERN   DISTRICT   OF GEORGIA
